        Case 1:17-cv-02989-AT Document 1070 Filed 02/12/21 Page 1 of 10




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


 DONNA CURLING, ET AL.,
 Plaintiffs,
                                               DECLARATION OF
 v.                                            J. ALEX HALDERMAN

 BRAD RAFFENSPERGER, ET AL.,
 Defendants.                                   Civil Action No. 1:17-CV-2989-AT




        Pursuant to 28 U.S.C. § 1746, J. ALEX HALDERMAN declares under

penalty of perjury that the following is true and correct:

      1.     I hereby incorporate my previous declarations as if fully stated herein. I

have personal knowledge of the facts in this declaration and, if called to testify as a

witness, I would testify under oath to these facts.

      2.     At a general level, my analysis of Georgia’s new election equipment has

revealed that, despite the addition of a paper trail, individual Georgia voters who use

BMDs face security risks that are worse than the risks they faced when voting on

DREs.

      3.     Paper ballots and risk-limiting audits are often thought of as the “gold

standard” for election security, because, when applied in certain ways, they can detect
        Case 1:17-cv-02989-AT Document 1070 Filed 02/12/21 Page 2 of 10




and correct any outcome-changing cyberattack on the election technology. Yet, in

Georgia, a series of missteps in the design and implementation of the election system

have rendered these critical protections ineffective. These missteps and other security

defects expose Georgia voters to severe risks that their individual votes will not be

counted accurately, if at all.

      4.     Georgia requires nearly all in-person voters to use BMDs. These voters’

ballots are counted based on barcodes, which voters cannot read or verify. While the

ballots also contain human-readable text, with rare exceptions this text is completely

ignored during counting. (State rules call for using a risk-limiting audit to confirm

that the election outcome matches the human-readable portion of the ballots in only

a single contest every two years, and even in the event of a candidate-initiated

recount, the election result is typically determined from the barcodes.) As a result, an

attacker who could infiltrate the BMDs and manipulate the barcodes could change

votes for individual voters such as Curling Plaintiffs without detection, as if the paper

trail did not exist. This could be done in a manner that does or does not affect the

election outcome, depending on the manner of the attack—but the result nonetheless

would be the alteration or loss of personal votes for the individual voters affected.

      5.     The risk of such an attack depends on the feasibility of hacking an

individual BMD to manipulate votes without detection, such as by altering the



                                            2
         Case 1:17-cv-02989-AT Document 1070 Filed 02/12/21 Page 3 of 10




corresponding barcodes. Where the objective of the attack also is to alter an election

outcome, the risk additionally would depend on the likelihood that attackers can

compromise sufficiently many votes (across multiple BMDs, depending on the

election) to accomplish that objective. The Plaintiffs have asked me to perform

technical assessments of these risks.

        6.




        7.




1
    Halderman Decl. (Dec. 16, 2019), Dkt. 682 at ¶ 8.

                                          3
      Case 1:17-cv-02989-AT Document 1070 Filed 02/12/21 Page 4 of 10




                                                                        .2

    8.




    9.




2
    Dckt. 906 at 31:12-18.

                                    4
       Case 1:17-cv-02989-AT Document 1070 Filed 02/12/21 Page 5 of 10




     10.




3
  See: Secretary of State’s Office, “Secretary Raffensperger announces completion
of voting machine audit using forensic techniques: No sign of foul play,” (Nov. 17,
2020), available at
https://sos.ga.gov/index.php/elections/secretary_raffensperger_announces_complet
ion_of_voting_machine_audit_using_forensic_techniques_no_sign_of_foul_play.

                                         5
        Case 1:17-cv-02989-AT Document 1070 Filed 02/12/21 Page 6 of 10




      11.




      12.   Beyond demonstrating the feasibility of altering personal votes cast by

individual voters on individual BMDs, the Curling Plaintiffs seek to prove that such

an attack could be accomplished on a wide scale, depriving them and other Georgia



                                         6
        Case 1:17-cv-02989-AT Document 1070 Filed 02/12/21 Page 7 of 10




voters of their right to vote. There is a growing body of evidence that this is the case,

beginning with Georgia’s record of major election security lapses, such as the

vulnerabilities at the Center for Election Systems discovered and exploited by Logan

Lamb, the vulnerabilities in the online voter registration system that came to light on

the eve of the 2018 general election, and the problems identified by Fortalice in the

Secretary of State’s computing infrastructure. Additional discovery is necessary to

assess the full extent to which similar security gaps can facilitate wide-scale attacks

on the BMDs.

      13.




                                            7
         Case 1:17-cv-02989-AT Document 1070 Filed 02/12/21 Page 8 of 10




       14.




       15.




4
    Dkt. 892-11.

                                       8
        Case 1:17-cv-02989-AT Document 1070 Filed 02/12/21 Page 9 of 10




      16.    The Curling Plaintiffs’ technical investigations, as I understand the

scope of my assignment in this case, are not intended to show that the outcome of

any past election was maliciously altered. I understand that my assignment is not to

analyze any specific election outcomes because the Curling Plaintiffs brought this

case to protect their personal and individual right to vote, regardless of the outcome

of any election, past or future. What my analyses demonstrate is that Curling

Plaintiffs cannot be assured that the personal votes each of them casts on BMDs as

individual voters will be counted correctly or perhaps at all. I expect that the further

analyses I plan to conduct in this case, including with additional discovery, will

further confirm this fact.

      17.    Unfortunately, the analysis I have conducted already shows that

Georgia’s new BMD equipment is even easier to compromise than the DRE

equipment it replaced.




                                           9
      Case 1:17-cv-02989-AT Document 1070 Filed 02/12/21 Page 10 of 10




      I declare under penalty of the perjury laws of the State of Georgia and the

United States that the foregoing is true and correct and that this declaration was

executed this 12th day of February, 2021 in Rushland, Pennsylvania.




                                     J. ALEX HALDERMAN




                                       10
